DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action on the merits is in response to the election of invention received on 24 November 2021. Claims 15-34 are pending. Claims 28-34 are withdrawn as nonelected.

Election/Restrictions
Claims 28-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 November 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent Application Publication 2013/0052291 to Hiroaki Morikawa (‘291 hereafter) in view of U.S. Patent Application Publication 2016/0243618 to Heugel et al. (‘618 hereafter).
Regarding claim 15, ‘291 teaches an apparatus for additively manufacturing at least one three- dimensional object, the apparatus comprising: a process chamber (FIG 2); and a build material removal device comprising: at least one build material removal unit adapted to remove a build material removal volume of non-consolidated build material surrounding the at least one three- dimensional object (FIG 13); and, a build material removal chamber delimiting the build material removal volume, wherein the build material removal chamber is arranged or arrangeable above the at least one three-dimensional object such that the at least one three-dimensional object is configured to successively move into the build material removal chamber for the at least one build material removal unit to remove the build material removal volume (FIG 13 item 370). ‘291 does not teach an irradiation device as claimed. 
In the same field of endeavor, additive manufacturing, ‘618 teaches an irradiation device adapted to selectively irradiate a build material layer disposed in the process chamber to form the at least one three-dimensional object (FIG 1 item 22) for the benefit of forming a consolidated sintered object. A person having ordinary skill in the art at the time of invention 
Regarding claim 16, ‘291 teaches the apparatus comprising a moving unit adapted to successively move a powder bed into the build material removal chamber (FIG 13 item 350).
Regarding claim 17, ‘291 teaches the apparatus wherein the build material removal chamber is expandable (FIG 13 item 21).
Regarding clam 18, ‘291 teaches the apparatus wherein a size of at least one wall portion of the build material removal chamber is adjustable (FIG 13 item 21).
Regarding claim 19, ‘291 teaches the apparatus wherein the at least one wall portion comprises a telescopic portion (FIG 13 item 21).
Regarding claim 20, ‘291 teaches the apparatus wherein the build material removal device is separate from the process chamber of the apparatus (FIG 13).
Regarding claim 21, ‘291 teaches the apparatus wherein the build material removal device is integrated in the process chamber of the apparatus (paragraph 0166).
Regarding claim 22, ‘291 teaches the wherein a shape of the build material removal chamber is adjustable (FIG 13 item 21).
Regarding claim 23, ‘291 teaches the apparatus wherein the build material removal device is adapted to generate at least one build material removal stream (FIG 13 item 360).
Regarding claim 24, ‘291 teaches the apparatus wherein a primary build material removal stream coveys non-consolidated build material towards at least one wall portion of the at least one build material removal chamber (FIG 13 item 330).
Regarding claim 25, ‘291 teaches the apparatus wherein a secondary build material removal stream is guided via at least one opening into and/or out of the build material removal chamber (FIG 13 item 376).
Regarding claim 26, ‘291 teaches the apparatus wherein a position, direction and/or geometry of the at least one opening is defined dependent on the at least one three-dimensional object (FIG 13 item 328).
Regarding claim 27, ‘291 teaches the apparatus wherein the secondary build material removal stream is moveable (FIG 13 item 328).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743